IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs May 18, 2011

            STATE OF TENNESSEE v. ELGENE KENTEA PORTER

             Direct Appeal from the Circuit Court for Rutherford County
                         No. F-60935     Don R. Ash, Judge




                 No. M2010-01628-CCA-R3-CD - Filed March 30, 2012


A Rutherford County Grand Jury returned an indictment against Defendant, Elgene Kentea
Porter, for aggravated rape, aggravated robbery, and misdemeanor evading arrest. Defendant
was convicted of aggravated rape, robbery, and evading arrest. The trial court sentenced
Defendant to twenty-five years at 100% for aggravated rape, six years at 30% for robbery, and
eleven months, twenty-nine days for evading arrest, to be served as an effective thirty-one-
year sentence in the Department of Correction. On appeal, Defendant argues that the trial
court erred in admitting evidence of the rape kit into evidence and that the evidence was
insufficient to support his robbery conviction. After a thorough review, we affirm the
judgments of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which JAMES C URWOOD W ITT,
J R., J., joined. J UDGE J.C. M CL IN was originally on the panel to which this case was assigned.
Judge McLin died September 3, 2011, and we acknowledge his faithful service to this Court.

Mitchell E. Shannon, Murfreesboro, Tennessee, for the Appellant, Elgene Kentea Porter.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Tornton, Assistant Attorney
General; William C. Whitesell, Jr., District Attorney General; J. Paul Newman, Assistant
District Attorney General; and Jude Santana, Assistant District Attorney General, for the
Appellee, the State of Tennessee
                                         OPINION

I. Background

       On April 10, 2007, the victim was living at 205 Arnette Street in Murfreesboro,
Tennessee with Suzanne White and Cindy Hudgins. The house was divided into two
apartments, and the victim lived upstairs, while Ms. White and Ms. Hudgins lived downstairs.
That night when the victim arrived home from working out, Ms. White and Ms. Hudgins
invited her to join them at Gentleman Jim’s, a local bar. The victim drove the two women to
the bar around 10:00 p.m. After arriving at the bar, they sat down at a table and ordered a
pitcher of beer. The victim estimated that she drank “[p]robably about two beers.”

        The victim testified that she saw two acquaintances at the bar, Lockland Slusher, and
Tyson Cannon, who was with Defendant. She asked Defendant’s name, and he showed her
a tattoo of the name “Twin” on his arm, and she called him “Twin from that point on.” She
did not know his real name at the time. The victim testified that Defendant sat at the table
with them, and she noticed him looking at “another girl at the bar” but “he didn’t really talk
that much.” Mr. Cannon and someone named “Anthony” also sat with them. At
approximately 3:00 a.m., the group left the bar and decided “to go back to the house and hang
out for a while.” The victim drove home with her two neighbors, and Mr. Cannon and
Defendant left in a separate car. She testified that Mr. Cannon and Defendant wanted to buy
some more beer, so they stopped at a gas station on the corner and bought a 24-pack of
Michelob Ultra.

        The victim testified that when the group, including Anthony, arrived at the house on
Arnette Street, Ms. White indicated that she had to go to work later in the morning and needed
to sleep. The victim then invited the remainder of the group upstairs to her apartment so they
would not disturb Ms. White. The victim testified that she offered to make martinis for
everyone and also decided to open a bottle of wine. Defendant then indicated that he would
rather have a glass of wine than the martini. The victim testified that at some point,
Defendant accidently broke a wine glass, and wine spilled on her pants. She went to the
bathroom, changed into pajama pants, and placed the soiled pants in the washing machine.
She placed the broken glass in the trash. The victim testified that Defendant also broke
another wine glass, and she changed a second time and placed her clothes in the washing
machine. She said that Defendant kept trying to talk to her but had to write notes because he
“stuttered a lot.” The victim testified that she lost patience in trying to talk with Defendant
so she began talking to Mr. Cannon and Ms. Hudgins. She identified several notes written
by Defendant. The victim testified that there was some dancing at the gathering and that
everyone was dancing in the same area of the livingroom. She said that one of the songs
picked out was an “old school” song, and “we were cutting up about it.” They then


                                              -2-
“[d]ecided to get up and do some old school moves. Cabbage Patch, you know. Just silly
things.” The victim was aware that marijuana was also being used in the apartment, but she
did not smoke any of it.

         At some point, the party began to break up, and most everyone decided to go
downstairs and watch television. The victim testified that Anthony and Ms. Hugins left the
party first, and she talked some more with Defendant and Mr. Cannon. She said: “I made it
very known during the night - - well, I guess during the morning hours that I was ready to go
to sleep. I was really tired.” The victim testified that Mr. Cannon went downstairs, and
Defendant wanted to continue talking to her. She said:

       So I allowed him to. He stuttered a lot. And I felt - - I wouldn’t say I felt bad
       for him. I was trying to be patient with him because he was stuttering and I
       wasn’t trying to be mean. Get out of here. I don’t want to talk to you any
       more. I was trying to be understanding.

The victim testified that she suggested that Defendant write notes because it was “quicker
than me trying to listen to the conversation.” Concerning the conversation, the victim said:

       It seemed like the same thing. Him just constantly telling me that he likes me.
       And, you know, what can I do to get with you. And after a while I wanted to
       stop being nice. So I started to ask him questions that were just kind of
       redundant. Like, oh, well, what are you looking for? Longterm? Yes,
       longterm. Oh, well, I’m looking for short term. What do you look for in a girl?
       Oh. And then I’d just tell him the opposite of whatever his answer was to make
       him go away. Told him that I did have a boyfriend. And sorry about that, but - -

The victim testified that while she and Defendant were talking, Mr. Cannon came back
upstairs several times. She said that she agreed to one more dance with Defendant to get him
to leave. The victim testified that Defendant had her up against the bar dancing the final time
that Mr. Cannon walked in, and Defendant seemed to be aggravated that Mr. Cannon was
there. She gave Mr. Cannon “a look like, hey, would you take him with you.” Mr. Cannon
and Defendant walked into her bedroom to talk, and Defendant locked the door to her
apartment after Mr. Cannon left.

       The victim testified that after Mr. Cannon left, Defendant moved close to her by the
couch, and she then was either pushed or fell backwards on the couch. She said:

       And he was on top of me. I shoved him off to the side and got up. And that’s
       when I told him, hey. I said nothing is going to happen. Not interested, you


                                              -3-
       know. I’m sorry if you think that I led you on in any kind of way. He said, no,
       absolutely you didn’t lead me on. I just really like you.

The victim then suggested that she and Defendant go downstairs and watch an A’s game on
ESPN. She said: “It sounded really believable. I thought if I could get him to leave with me
downstairs then I could just come upstairs whenever I wanted to and go to sleep. Defendant
said that he would go downstairs if she would give him one more hug.

        The victim testified that she gave Defendant a hug. He then “ripped” her pajama pants
down, and she tried to pull them back up. She yelled for Defendant to stop and struggled with
him. The victim did not remember if Defendant carried her or if she was pushed into the
bedroom and onto the bed. She said that she was on her back, and Defendant got on top of
her. The victim thought that she could push Defendant off of her, and she was screaming the
word “rape.” She then began screaming Ms. Hudgins’ name in hopes that Ms. Hudgins would
hear her. The victim testified that Defendant did not like her screaming and covered her
mouth and nose with his hand making it hard to breathe. She said that Defendant did not
stutter when he yelled, “Shut up, bitch.” Defendant then pushed her face into the side of the
bed so hard that she thought her neck was going to snap. The victim testified that she gave
up struggling with Defendant because she did not want to die. She said that her dog was
barking loudly and tried to jump on Defendant, who shoved the dog off. The dog eventually
laid down on the bed beside her.

        The victim testified that she noticed a “Ka-Bar” knife on her nightstand. She managed
to slide out from underneath Defendant, grabbed the knife, and “went straight for his ribs.”
The victim testified that she and Defendant both ended up on the floor, and he got “really
mad” and pinned her hand down. She said that he attempted to hit her wrist on the floor to
make her let go of the knife. Defendant then grabbed a pair of sharp scissors off her
nightstand that she did not realize were there. The victim testified that Defendant placed the
scissors to her neck and told her to let go of the knife. When the victim did not let go,
Defendant pushed the scissors into her neck until she felt a “pop,” and she knew that he had
punctured the skin. She let go of the knife, and Defendant took it and held it against her neck.
The victim could not remember if Defendant told her to remove her pants and underwear or
if he removed them with his hand. While holding the knife, Defendant penetrated her with
his fingers and then ordered her to perform oral sex on him; however, her mouth was dry, and
Defendant became angry because she could not perform the act.

      The victim testified that Defendant then ordered her to get on the bed and bend over.
She thought that he performed oral sex on her and also used his fingers to penetrate her.
Defendant told her to get on her back, and he rubbed his penis on the outside of her vagina.



                                              -4-
The victim testified that when she said something about it, Defendant said that he was not
going to rape her. She said:

       And when he inserted his penis in my vagina and began to have sex with me or
       I guess began to rape me penally was when I leaned up on my elbows and I got
       right in his face. And I said you’re raping me right now. Right now you’re
       raping me.

Defendant denied raping her and said, “Women say no all the time when they really mean
yes.” The victim testified that the rape “went on for a certain period of time. And he pulled
out and ejaculated on his hand.” Defendant then went into the bathroom and wiped himself
off with a dish towel. He grabbed her pajama pants and underwear, tossed them in the toilet,
and then took them out and laid them on the floor.

       The victim testified that Defendant walked back into the room and apologized to her.
He also asked if it was her first time and if she was going to cry. The victim testified:

       And I immediately looked at him. I said, oh, my first time getting raped? I
       said, no, this is an extracurricular activity for me. I was like of course it’s my
       first time. And he said, oh, well, I’m sorry. And I said, yeah, it was really heart
       felt. Yeah. And he asked me if I was going to cry and I said no. Because all
       I could think is I’m not going to let this guy see that I’m vulnerable, that he hurt
       me or any sign of weakness. And I looked at him and I said I’m not going to
       shed one tear for you. I said I didn’t even cry when I saw my own dead
       mother’s body on the floor at her house. What in the world makes you think I’d
       ever shed a tear for you.

She said that Defendant began “balling up his fists like he was just going to knock me in the
mouth because I just kept going off on him.” The victim stopped, told Defendant that she was
sorry, and asked what he wanted her to say. Defendant was still standing over her with the
knife, and he eventually took her driver’s license from the nightstand and placed it in his
pocket. He asked the victim if she was going to call police, and she said no. The victim
testified that when Defendant walked toward the door, she asked him to leave her knife and
driver’s license. However, he did not say anything and walked out the door. The victim said
that Defendant also took the kitchen towel that he used to wipe himself with after the rape,
which she later found along the roadside while walking her dog.

       The victim testified that she found some pants to put on and then went to the kitchen
for a cigarette because she was upset. She noticed that Defendant had taken all of the
cigarettes and all of the notes from the table that he had written. The victim locked the door


                                               -5-
and then saw that Mr. Cannon had been sending her text messages “the entire time.” She did
not initially text him back because she thought that Defendant was downstairs with him.
However, Mr. Cannon told her that defendant was gone, and she told him what happened.
The victim testified that she also called her best friend, John Vo, who came to her apartment
and told her to call police. She initially refused to call police because she was afraid
Defendant would come back; however, Mr. Vo talked her into calling them.

        When police arrived, the victim testified that she was “almost hyperventilating”
because she was so mad and that her “heart was jumping through [her] chest.” She told them
that a guy named “Twin” raped her. The victim also told police about Defendant’s tattoo.
Mr. Cannon then came upstairs and told police Defendant’s real name. The victim was taken
to the hospital by ambulance around 9:00 or 10:00 a.m. She said: “I went in and then I was
put into a room where they did the rape kit.” The victim testified that medical personnel
gathered information from her, but she did not believe that she told them everything because
she was “kind of in shock.” She said that there was a puncture mark on her neck from the
scissors and two lined bruises on her back from her bra straps. Although no other bruises
appeared while the victim was in the hospital, she said that bruises appeared on her jaw, neck,
and face a couple of days later, and she was extremely sore. The victim testified that for the
rape kit, swabs were taken of her genitalia, breasts, and her abdomen because she told medical
personnel that Defendant’s mouth had been in those areas.

        Suzanne White testified that she went to Gentleman Jim’s with the victim and Cindy
Hudgins. They met Mr. Cannon, who was there with Defendant and someone named
Anthony. Mr. White said they remained at the bar until at least 2:30 a.m. She did not see any
flirting between Defendant and victim, and everything seemed normal. Ms. White testified
that everyone decided to continue “hanging out” at the house on Arnette Street. After arriving
home, Ms. White discovered that she had left her debit card at the bar, and she drove back
there to get it. She returned home after 3:00 a.m. and went to bed because she had to work
later that morning. She never heard anything after she went to sleep. Ms. White testified that
she woke up around 8:30 a.m. and saw Anthony and Mr. Cannon asleep on the couches, and
she saw Ms. Hudgins go to bed. She also saw Defendant leaving “rather quickly” in his car.
  Ms. White testified that EMS personnel arrived, and she directed them to the victim’s
apartment. She later spoke with police and gave a statement. Ms. White testified that when
the victim returned from the hospital, she noticed a red mark on the victim’s neck, and the
victim later complained about being sore.

       Cindy Hudgins testified that after arriving home from Gentleman Jim’s, she went
upstairs to the victim’s apartment with everyone else, and Ms. White went to bed. She said
that everyone “hung out” and listened to music. She was not aware of any dancing or
marijuana in the apartment, but there was alcohol, and she did not see any hugging or kissing


                                              -6-
between Defendant and the victim. Ms. Hudgins testified that she, Anthony, and Mr. Cannon
went downstairs around 7:00 a.m., and the television was turned on. She said that Mr. Cannon
walked back upstairs a couple of times. She then went to bed around 8:30 or 9:00 a.m. When
she woke up, Ms. Hudgins testified that paramedics were in the house. She talked with police
and gave a statement. Ms. Hudgins testified that she saw the victim several days later, and she
complained of soreness. She also saw bruises on the victim.

        Officer Tim Meeks of the Murfreesboro Police Department testified that he was
dispatched to 205 Arnette Street on April 11, 2007. He took a report and called for an
ambulance and a detective. Officer Meeks testified that he spoke with Mr. Cannon and
determined that Defendant was involved in the offense. He said that Mr. Cannon did not want
to get involved and asked to remain anonymous because he was afraid that he would be killed.
Officer Meeks noticed several red marks and a puncture wound on the side of the victim’s
neck. The area underneath her ear was puffy and swollen. He remained at the scene until a
detective arrived and then drove to the area around Old Lascassas Road because he learned
that Defendant fled when officers attempted to make contact with him.

         Officer Meeks, a trained “master tracker,” testified that he determined the point where
Defendant entered the woods and secured the scene until a canine officer arrived. He said
that it appeared Defendant had lost one of his shoes when he jumped off the shoulder of the
road and ran into the woods. Officer Meeks then drove to the hospital and completed his
interview with the victim. He also took custody of the rape kit and later turned it over to
Detective Wayne Lawson.

       Detective Michael Taylor testified that he arrived at the scene on Arnette and spoke
with Sergeant Sykes who gave him a brief synopsis of what happened. He and Sergeant
Sykes then went inside the victim’s apartment and processed and photographed the scene.
Among the items processed were a pair of scissors on the night stand and a pair of wet pajama
bottoms and underwear located on the floor next to the toilet. A leather knife sheath and a
“wad” of hair were found near the bed. A broken wine glass was found in the trash near the
kitchen area.

        Officer Anthony Whitehead testified that he was familiar with Defendant’s nickname,
“Twin,” and assisted in identifying him. He went to the Rutherford County Sheriff’s Office
on April 11, 2007, pulled up booking photos of Defendant, and learned that his address was
listed as 1531 Center Pointe Drive. Around 9:30 a.m., he and officers John Singleton and
Daniel Parkhurst drove to the address to see if Defendant was there. When Officer Whitehead
knocked on the door and announced his presence, he heard commotion in the back of the
residence and also heard Officer Singleton yell for help from the back of the house. He also
heard Officer Singleton’s weapon discharge. Officer Whitehead ran around the house and


                                              -7-
saw Defendant running through the woods. Defendant was eventually taken into custody after
being located by a canine unit. Officer Whitehead testified that he found a shoe that
Defendant had lost during the chase.

       Debbie Curtis was employed by Middle Tennessee Medical Center as a sexual assault
nurse examiner. She assessed the victim on April 11, 2007, and collected evidence for a rape
kit. She swabbed several areas on the victim to obtain DNA, and she photographed the
victim’s injuries. Ms. Curtis saw an injury to the victim’s neck, and there was some trauma
to her arm. There was some redness on her right breast and some linear red marks on her
back.

        Agent Lauralee Staples, a Tennessee Bureau of Investigation (TBI) forensic scientist
assigned to the serology DNA unit, was an expert in the field of serology. She issued a report
in the present case on April 2, 2008. Agent Staples found the presence of a limited amount
of sperm on the victim’s vaginal swabs, and she found saliva on the swabs from the victim’s
breast. She said that saliva was also present on the swabs from the victim’s abdomen and
genital area.

       Officer John Singleton testified that he responded to 1531 Center Point Drive with the
other officers and went around to the back of the house while Officer Whitehead knocked on
the door. He said that Defendant emerged from the back of the townhouse at a “very fast
pace.” Officer Singleton told Defendant to stop and get on the ground, but Defendant did not
heed his commands. Officer Singleton had his weapon drawn and pursued Defendant on foot
to the wood line, where he and Defendant struggled, and Officer Singleton’s weapon
discharged. Officer Singleton testified that he backed up when his weapon discharged, and
Defendant continued running. He remained behind the townhouse and waited for other
officers to arrive. While Officer Singleton was waiting, a man who identified himself as a
maintenance worker for the apartment complex said that Defendant had dropped or thrown
something as he ran. The man pointed to the area, and Officer Singleton found a Ka-Bar
knife without a sheath lying in the grass. Officer Singleton then turned the scene over to
detectives.

       Detective Doug Arrington testified that he also drove to 1531 Center Pointe Drive and
assisted with the processing of the “secondary crime scene.” When he arrived, there was a
search in progress for Defendant. Officer Singleton told him that Defendant ran past him, and
Officer Singleton’s weapon discharged. Detective Arrington testified that a “United States
Marine Corps fighting knife” was found in the area. He explained that it had been lightly
raining prior to his arrival, and the grass around the knife was wet; however, the knife was
dry. Detective Arrington then obtained consent from Taneisha Robinson, who identified



                                             -8-
herself as Defendant’s ex-girlfriend, to search her car and her house for a multicolored towel
taken from the victim’s residence.

       Detective Craig Snider testified that he assisted in processing, photographing, and
collecting evidence at the scene at 1531 Center Pointe Drive. He said that the Ka-Bar knife
was found in an open field approximately eighty-six feet from the back door of the residence
from which Defendant fled. Detective Snider testified that nothing else of significance was
found in the residence or in Ms. Robinson’s car.

       Detective Wayne Lawson was dispatched to 205 Arnette Street around 10:00 a.m. on
April 11, 2007. He made sure that the scene was secure and then drove to the emergency
room at the Middle Tennessee Medical Center. He spoke with the victim and saw injuries to
her upper back, bruising on her chest area, and a small puncture mark on the left side of her
upper neck. The victim’s clothing was also collected. Detective Lawson’s notes from the
hospital indicated that the victim told Defendant: “If you get off and leave right now, nothing
happened.” Detective Lawson received information from the victim that Defendant had
tattoos on his arm that read: “twin” and “little.” At the time, Detective Lawson knew
Defendant had a twin brother named Eugene Porter, and some of the evidence in the present
case improperly bore Eugene Porter’s name. He said that the victim later came to the police
department and gave a written statement.

        On cross-examination, Detective Lawson testified that he received the rape kit on the
afternoon of April 11, 2007, and “[it] would have went into evidence at the police department
and would have been sent off [to the TBI for testing] sometime after that.” He said that the
kit did not sit in the trunk of his car for any period of time. Detective Lawson could not
explain why the TBI showed that they did not receive the rape kit until March 4, 2008, when
the offense occurred in April of 2007. He testified: “Other than sometimes rape kits are not
immediately sent off from the police department to TBI. Sometimes there is a month, two
months, three months. Sometimes there is a window where they’re not sent immediately off.”

        Taniesha Robinson testified that she and Defendant dated for seven to eight months
and lived together for five or six months. His name was on the lease of the townhouse at
1531 Center Pointe Drive, and he paid half of the rent. She said that Defendant had been out
all night and was late getting home on the morning of April 11, 2007, and they argued because
Defendant had her car, and she was unable to drive her son to school. Ms. Robinson said that
Defendant told her that he had been at Gentleman Jim’s and then went to someone’s house
with some friends. She said that Defendant “didn’t have anything extra with him when he
came in.” Ms. Robinson testified that she and Defendant had a pending “domestic case,” and
he had bond conditions at the time. She acknowledged that Defendant was not supposed to
be around her. She thought that was why Defendant fled when police knocked on the door.


                                              -9-
Ms. Robinson testified that she gave police permission to search her residence and vehicle.
She saw the knife that police found in the field, but she did not see how Defendant could have
hid it in his pants.

        Tyson Cannon testified that he introduced the victim to Defendant while they were at
Gentleman Jim’s at Defendant’s request. He thought that the two sat beside each other at
“different intervals” while they were at the bar. Mr. Cannon testified that he saw the victim
and Defendant dancing together after they arrived back at the victim’s apartment. He
described the dancing as “[g]rinding and groping.” He thought that everyone paired off and
danced together at the apartment. He said that there were drugs and alcohol at the party. Mr.
Cannon testified that he left the victim’s apartment and went downstairs with Ms. Hudgins
and Anthony. He said that Ms. White had been at the party but left earlier to go to bed. Mr.
Cannon said that he went back upstairs three times because he left “articles of clothing up
there.”

        The first time that Mr. Cannon went upstairs, he testified that the victim and Defendant
were in the kitchen “talking and just being close.” Music was playing at the time, but they
were not dancing. The second time that he went upstairs, Mr. Cannon testified that the victim
and Defendant were still in the kitchen but a little closer in the “corner of the countertop.”
He said that the two seemed to be having a good time, and he saw them kiss. Mr. Cannon
testified that the third time he went upstairs, Defendant met him at the door. He said that the
victim gave him “a look,” but he could not tell what the look meant, and he did not take it as
she was in distress.

       Mr. Cannon testified that he went back downstairs and did not hear anything out of the
ordinary while he was watching television. He later had a “text conversation with [the victim]
going back and forth.” Mr. Cannon testified that he then got a text from the victim that
“something went bad upstairs.” He walked upstairs and found the victim sitting on the couch
with a man. The victim talked about what happened but did not want to call police. Mr.
Cannon testified that police were finally contacted, and he was there when they arrived and
gave a statement. Mr. Cannon testified that he never told police that he wanted to remain
anonymous or that he was afraid for his life.

        On cross-examination, Mr. Cannon testified that he was probably drunk while at the
victim’s apartment, and he and everyone else smoked marijuana there. He also said that he,
Defendant, and Anthony were in the bathroom snorting cocaine. Mr. Cannon testified that
after 9:00 a.m., the victim sent him a text in big letters stating that she had been raped. He
said that when he got upstairs, the victim was on the couch “really calm and she was just
pretty much chilling.” However, in his statement to police, Mr. Cannon said that the victim
sounded distraught. Mr. Cannon testified that he knew Officer Tim Meeks through a mutual


                                              -10-
acquaintance, and they had attended the same social gatherings. He said that he told Officer
Meeks that he did not want to ride in a police car, and that he wanted his “name out of it”
because police already knew who the “Twins” were. Mr. Cannon said that he did not tell
Officer Meeks that he was afraid that Defendant would kill him.

       Officer Tim Meeks was recalled as a witness and testified that he knew Mr. Cannon
through an upstairs neighbor, and Mr. Cannon had been to his house. He said that Mr.
Cannon seemed a little hesitant or scared to identify “Twin.” Officer Meeks testified that Mr.
Cannon was also asked to get in a car and point out where Defendant lived. He said that Mr.
Cannon indicated that if he said anything, “they” would kill him. “He said you know they’re
bangers. You know they’re Crips out of Compton.” Officer Meeks testified that Mr. Cannon
seemed very timid and shaky during the conversation. Mr. Cannon later left the room and
said that he vomited because he felt responsible for what happened to the victim.

II. Analysis

       A. Sufficiency of the Evidence

      Defendant argues that the evidence presented at trial was insufficient to support his
conviction for robbery because he did not take the victim’s property by fear of violence
because there were no further threats or acts of violence after the rape. We disagree.

        Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the finding by the trier of fact of guilt beyond a reasonable doubt.” A
convicted criminal defendant who challenges the sufficiency of the evidence on appeal bears
the burden of demonstrating why the evidence is insufficient to support the verdict, because
a verdict of guilt destroys the presumption of innocence and imposes a presumption of guilt.
See State v. Evans, 108 S.W.3d 231, 237 (Tenn. 2003); State v. Carruthers, 35 S.W.3d 516,
557–58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This Court must
reject a convicted criminal defendant’s challenge to the sufficiency of the evidence if, after
considering the evidence in a light most favorable to the prosecution, we determine that any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt. ee Jackson v. Virginia ,443 U.S. 307, 319 (1979); State v. Hall, 8 S.W.3d 593, 599
(Tenn. 1999).

       On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable and legitimate inferences which may be drawn therefrom. See Carruthers, 35
S.W.3d at 558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier of fact accredits the
testimony of the State’s witnesses and resolves all conflicts in the evidence in favor of the


                                              -11-
prosecution’s theory. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions about
the credibility of witnesses, the weight and value of the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact, and this Court will not re-weigh or re-
evaluate the evidence. See Evans, 108 S.W.3d at 236; Bland, 958 S.W.2d at 659. Nor will
this Court substitute its own inferences drawn from circumstantial evidence for those drawn
by the trier of fact. See Evans, 108 S.W.3d at 236–37; Carruthers, 35 S.W.3d at 557.

        “A person commits theft of property if, with intent to deprive the owner of property,
the person knowingly obtains or exercises control over the property without the owner’s
effective consent.” T.C.A. § 39-14-103 (2006). Robbery is defined as “the intentional or
knowing theft of property from the person of another by violence or putting the person in
fear.” T.C.A.§ 39–13–401. In State v. Owens, 20 S.W.3d 634, 641 (Tenn. 2000), our
Supreme Court held that “the use of violence or fear must precede or be contemporaneous
with the taking of property from the person to constitute the offense of robbery under Tenn.
Code Ann. § 39-13-401.” In State v. Swift, 308 S.W.3d 827 (Tenn. 2010), the Supreme Court
reiterated the holding in Owens and said:

       We specifically rejected the continuous offense theory under which robbery is
       defined to extend to situations in which force is used after the taking, such as
       to retain property or facilitate escape. Id. at 640-41. We concluded in Owens
       that “the use of violence or fear was subsequent to the taking and temporally
       remote.” Id. at 641.

Swift, 308 S.W.3d at 831 (citing and quoting Owens v. State, 20 S.W.3d 634, 641 (Tenn.
2000.))

         In the present case, the taking of the victim’s property, consisting of her driver’s
license and a knife, occurred after Defendant had raped the victim. He first pushed her face
into the side of the bed so hard that she thought her neck was going to snap. He then
threatened to cut her neck with a pair of scissors, which actually caused a small puncture
wound on her neck. He later forcefully removed the knife from the victim’s hand and used
it to threaten her during the rape. The victim testified that she was still lying on the bed after
the rape and said some things to Defendant which caused him to ball up fists “like he was just
going to knock [her] in the mouth. . .” Defendant still had the knife and was standing over
her at the time. The victim testified that as Defendant was taking her driver’s license, he
asked if she was going to call police. She said: “And I said I told him [no]- - because I
thought if I told this guy that I’m going to call the cops, you know, he’ll just kill me right
then.” Defendant then left her apartment with the knife and her license.




                                               -12-
        The proof shows Defendant took the victim’s property by violence or putting her in
fear, and Defendant’s use of violence and fear preceded and occurred contemporaneously
with the taking of the victim’s property in this case. Therefore, the evidence is sufficient to
support Defendant’s robbery conviction.

       B. Admission of Rape Kit Into Evidence

       Defendant next argues that the trial court erred in allowing into evidence the swabs
from the rape kit collected from the victim. It appears from the record that prior to trial,
Defendant filed some type of motion objecting to the admission of the rape kit. In a jury-out
hearing on the matter, the following exchange took place:

       [Defense Counsel]: Your, Honor, again I renew my comment about the DNA.
                          We’re going to talk about the DNA was taken and they’ve
                          done these swabs and they’ve done all these other tests.
                          They can talk about those things but how do we get to the
                          point where those are relevant if they can’t talk about the
                          results? If the DNA is excluded then what’s the relevance
                          of allowing the State to even bring up that those things
                          were done?

       THE COURT:            Okay. So tell me how it’s relevant.

       [Prosecutor]:         Your Honor, the reason that they’re relevant is we’re not
                             going to introduce the DNA. Your Honor has told us that.
                             We respect that and we agreed to that. But what we are
                             going to try to introduce, if the Court allows and I think
                             it’s relevant, is that she’s going to tell the ladies and
                             gentlemen of the jury that he had sexual intercourse with
                             her. And that he performed oral sex on her. And he also -
                             - on her stomach and the abdomen and the breast. The
                             swabs when examined say that there’s a presence of
                             sperm in her vagina which corroborates that there was
                             sexual intercourse of a recent nature and also the saliva on
                             her body corroborates what she says about someone
                             licking her.

       THE COURT:            So when did the defense get this information that there
                             would be swabs?



                                             -13-
[Prosecutor]:        Months ago.

THE COURT:           So I think the reason I suppressed the DNA evidence was
                     that ya’ll just got that to them in the last week or two.

[Prosecutor]:        Two to three, but that’s correct, Judge. Yes.

THE COURT:           But you’re saying that had this other information prior to
                     that.

[Prosecutor]:        Yes, sir. Absolutely.

THE COURT:           And the reason you’re saying that’s relevant is that that
                     verifies that she did have some sort of sexual relations
                     with somebody during that time period.

[Prosecutor]:        And that somehow saliva got on her body in areas that she
                     said someone put them there.

THE COURT:           Okay. What do you say, Mr. Shannon?

[Defense Counsel]: Well, the rape kit - - even the rape kit itself was not turned
                   over to us immediately. When we filed our motion for
                   discovery we were told at the very beginning - - I think
                   Mr. Newman would agree, we don’t have a rape kit. And
                   we asked him repeatedly. Well, it’s in the documents that
                   there’s a rape kit. She went to the hospital. That rape kit
                   was found in Detective Meeks’ car almost a year later. I
                   believe it was March of 2008 when they finally turned it
                   over to us. And this event took place - -

THE COURT:           So ya’ll got it in March of 2008?

[Defense Counsel]: I think we got it about a year after this.

THE COURT:           So you had it?

[Defense Counsel]: We did have it.

THE COURT:           Okay. And I guess you knew about the swabs?


                                      -14-
       [Defense Counsel]: We did.

       THE COURT:             And the saliva and other stuff.

       [Defense Counsel]: We did.

The trial court then overruled Defendant’s objection and allowed the swabs into evidence to
show that the victim had sexual contact. During trial, Defendant questioned Detective
Lawson rather than Officer Meeks about the rape kit and whether it sat in the trunk of his car
for a while. Detective Lawson testified that he took possession of the rape kit on the
afternoon of April 11, 2007, and that it would have gone into evidence and then sent to the
TBI sometime after that.

         The State argues, and we agree, that Defendant has waived consideration of this issue
on appeal because he failed to include the issue in his motion for new trial. Tennessee Rule
of Appellate Procedure 3(e) states, in pertinent part, that “in all cases tried by a jury, no issue
presented for review shall be predicated upon error in the admission or exclusion of evidence,
... or other action committed or occurring during the trial of the case, or other ground upon
which a new trial is sought, unless the same was specifically stated in a motion for a new trial;
otherwise such issues will be treated as waived.” Tenn. R. App. P. 3(e); see State v. Martin,
940 S.W.2d 567, 569 (Tenn. 1997) (holding that a defendant relinquishes the right to argue
on appeal any issues that should have been presented in a motion for new trial); State v.
Dodson, 780 S.W.2d 778, 780 (Tenn. Crim. App. 1989); see also State v. Alvarado, 961
S.W.2d 136, 153 (Tenn. Crim. App. 1996) (observing that an issue is typically waived when
it is raised for the first time on appeal). Based on the foregoing, we conclude that Defendant
has waived consideration of this issue by failing to preserve it for appellate review.
Moreover, even if not waived, we fail to see how Defendant was prejudiced by admission of
the evidence. The victim testified, without objection, that she was examined at the hospital,
and a rape kit was collected. She also testified that she told medical personnel that there
might be saliva on her breasts and abdomen because Defendant’s mouth had been there. The
trial court properly concluded that a presence of sperm and saliva on the swabs taken from
the victim was relevant to show that she had recent sexual contact. Therefore, this issue is
without merit.

                                        CONCLUSION

       For the foregoing reasons, the judgments of the trial court are affirmed.

                                                      ___________________________________
                                                      THOMAS T. WOODALL, JUDGE


                                               -15-